                 Case 1:21-cv-03433-KPF Document 13 Filed 08/17/21 Page 1 of 2
                                                                    Lucy E. Hill                                                             Dentons Cohen & Grigsby P.C.
                                                                    Shareholder                                                               625 Liberty Avenue, 5th Floor
                                                                                                                                                Pittsburgh, PA 15222-3152
                                                                    lucy.hill@dentons.com
                                                                                                                                                             United States
                                                                    D 412-297-4719
                                                                                                                                                              dentons.com




                                                                           August 17, 2021

Via ECF

The Honorable Judge Katherine Polk Failla
Southern District of New York
40 Foley Square
New York, NY 10007

             Re:           Tatum-Rios v. Beni Rugs, Inc., No. 21-cv-3433

Dear Judge Failla:

         We represent defendant Beni Rugs, Inc. (“Defendant”) in the above-referenced matter. Together
with counsel for Plaintiff, we jointly and respectfully move this Court to stay all case deadlines in this
action for forty-five (45 days), from August 17, 2021 to October 1, 2021.

         This requested stay will permit the parties to finalize their efforts to bring about the voluntary
dismissal of all claims asserted in this action without further litigation. Once those efforts are complete,
the parties will file a stipulation of voluntary dismissal.

                                                                                  Sincerely,

                                                                                  DENTONS COHEN & GRIGSBY P.C.

                                                                                  /s/ Lucy E. Hill

                                                                                  By: Lucy E. Hill

LEH/chl
Copy to: All counsel of record (via ECF)


3732759.v1




Davis Brown ŹEast African Law Chambers ŹEric Silwamba, Jalasi and Linyama Ź Durham Jones & Pinegar Ź LEAD Advogados Ź Rattagan
Macchiavello Arocena Ź Jiménez de Aréchaga, Viana & Brause Ź Lee International Ź Kensington Swan Ź Bingham Greenebaum Ź Cohen &
Grigsby Ź Sayarh & Menjra Ź Larraín Rencoret ŹFor more information on the firms that have come together to form Dentons, go to
dentons.com/legacyfirms

Dentons is a global legal practice providing client services worldwide through its member firms and affiliates. Please see dentons.com for Legal Notices.
         Case 1:21-cv-03433-KPF Document 13 Filed 08/17/21 Page 2 of 2

$SSOLFDWLRQ*5$17('$OOGHDGOLQHVDQGFRQIHUHQFHVLQWKLVPDWWHUDUH
KHUHE\DGMRXUQHG)XUWKHUPRUHWKH&RXUW25'(56WKDWWKLVDFWLRQEH
FRQGLWLRQDOO\GLVFRQWLQXHGZLWKRXWSUHMXGLFHDQGZLWKRXWFRVWV
SURYLGHGKRZHYHUWKDWRQRUEHIRUH2FWREHUWKHSDUWLHVPD\
VXEPLWWRWKH&RXUWWKHLURZQ6WLSXODWLRQRI6HWWOHPHQWDQG'LVPLVVDO
IRUWKH&RXUWWR6R2UGHU2WKHUZLVHZLWKLQVXFKWLPH3ODLQWLIIPD\
DSSO\E\OHWWHUIRUUHVWRUDWLRQRIWKHDFWLRQWRWKHDFWLYHFDOHQGDU
RIWKH&RXUWLQWKHHYHQWWKDWWKHVHWWOHPHQWLVQRWFRQVXPPDWHG
8SRQVXFKDSSOLFDWLRQIRUUHLQVWDWHPHQWWKHSDUWLHVVKDOOFRQWLQXHWR
EHVXEMHFWWRWKH&RXUW¶VMXULVGLFWLRQWKH&RXUWVKDOOSURPSWO\
UHLQVWDWHWKHDFWLRQWRLWVDFWLYHGRFNHWDQGWKHSDUWLHVVKDOOEH
GLUHFWHGWRDSSHDUEHIRUHWKH&RXUWZLWKRXWWKHQHFHVVLW\RI
DGGLWLRQDOSURFHVVRQDGDWHZLWKLQWHQ  GD\VRIWKHDSSOLFDWLRQ
WRVFKHGXOHUHPDLQLQJSUHWULDOSURFHHGLQJVDQGRUGLVSRVLWLYHPRWLRQV
DVDSSURSULDWH7KLV2UGHUVKDOOEHGHHPHGDILQDOGLVFRQWLQXDQFHRI
WKHDFWLRQZLWKSUHMXGLFHLQWKHHYHQWWKDW3ODLQWLIIKDVQRW
UHTXHVWHGUHVWRUDWLRQRIWKHFDVHWRWKHDFWLYHFDOHQGDURQRUEHIRUH
2FWREHU

7KH&OHUNRI&RXUWLVGLUHFWHGWRWHUPLQDWHDOOSHQGLQJPRWLRQV
DGMRXUQDOOUHPDLQLQJGDWHVDQGFORVHWKLVFDVH


                                            SO ORDERED.
'DWHG$XJXVW
    1HZ<RUN1HZ<RUN


                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE
